Citation Nr: 0914084	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for type 
II diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to helpless child benefits for 
the Veteran's son, J., on the basis of permanent incapacity 
for self-support.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  Evidence received since the February 2002 RO decision 
which did not reopen the Veteran's claim for service 
connection for type II diabetes mellitus is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

2.  Evidence received since the April 1991 RO denial of 
entitlement to helpless child benefits is not duplicative or 
cumulative of evidence previously considered or relates to an 
unestablished fact necessary to substantiate the claim.  

3.  J. was born on March [redacted], 1960 and his eighteenth birthday 
was March [redacted], 1978.  

4.  J. has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical condition 
prior to attaining the age of eighteen.


CONCLUSIONS OF LAW

1.  The February 2002 decision denying service connection for 
type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2008).   

2.  No new and material evidence has been received since the 
February 2002 rating decision to reopen a claim for service 
connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The August 1991 RO decision denying entitlement to 
helpless child benefits for the Veteran's son is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2008).   

4.  New and material evidence has been received since the 
August 1991 rating decision, and the claim for entitlement to 
helpless child benefits for the Veteran's son is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. § 
101(4)(A) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.57, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case, 
in January 2004.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice was not provided prior to 
the initial adjudication of the claim or, if provided, was 
inadequate or incomplete, this timing error can be "cured" 
by providing any necessary notice and then readjudicating the 
claim, including in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial.  VA then bears the burden of 
rebutting this presumption by showing the essential fairness 
of the adjudication will not be affected because, for 
example:  (1) the defect was cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F. 3d 881, 889 (Fed. Cir. 2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In January 2004, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters also informed the Veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including the Social Security 
Administration.  He was advised that it was ultimately his 
responsibility to send other, private medical records or to 
provide a properly executed release so that VA could request 
the records for him.  

The Board finds that the content of the pre-decisional letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2005 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because he 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, 
all obtainable evidence that he and his representative 
identified as relevant to the claim has been obtained and 
associated with the claims file, including his service 
treatment records (STRs), civilian private medical records, 
and his VA records.

The January 2004 VCAA notice letter informed the Veteran of 
what constituted new and material evidence.  The Veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must relate directly to 
substantiation of the claim.  Therefore, there is no 
prejudice to the Veteran.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Neither the Veteran nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VCAA 
notices. 

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned in the event that service 
connection is granted, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

Although the Veteran has not received notice regarding the 
disability rating and effective date elements of a service 
connection claim, such error was harmless given that the 
claim for type II diabetes mellitus is not being reopened, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claim, and in obtaining evidence pertinent to 
his claim under the VCAA.  Therefore, no useful purpose would 
be served in remanding this case for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Claims

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim for entitlement to helpless child 
benefits in March 2003 and his diabetes claim in November 
2003.  Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Type II Diabetes Mellitus

In February 2002, the RO denied the Veteran's claim for 
service connection for type II diabetes mellitus because he 
had not submitted new and material evidence.  The Veteran did 
not appeal the decision.  Therefore, the February 2002 RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2008).  This means there must be new and material evidence 
submitted after the final decision in order to reopen the 
claim and warrant further consideration of it on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the February 2002 rating decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence received since the February 2002 denial consists of 
private and VA medical records, private records for the 
Veteran's son, and a report of the Veteran's November 2002 
heart examination.  

With the exception of some duplicate medical evidence, all 
the evidence listed above is new, in that it has not been 
submitted to VA before.  However, the Board finds that the 
evidence is not new and material because it does relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  At the time of the February 2002 RO 
decision, the evidence showed that the Veteran was diagnosed 
with type II diabetes mellitus in 1981, and that his STRs 
were negative for a diagnosis of or treatment for diabetes in 
service.  None of the new evidence received provides a link 
between the Veteran's type II diabetes mellitus and his 
period of military service, which ended over 50 years ago.  

While the medical records from Dr. H. H. show treatment for 
diabetes, this evidence does not provide a link between this 
condition and the Veteran's period of military service, or 
any of his service-connected disabilities, and therefore are 
not material to the claim.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
Veteran's current condition are not material to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection type II diabetes 
mellitus.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply, and the petition to 
reopen the claim must be denied.  38 U.S.C.A. § 5108.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




Entitlement to Helpless Child Benefits

Although the RO determined in the March 2005 SOC that new and 
material evidence had been presented to reopen the claim for 
entitlement to helpless child benefits for the Veteran's son, 
on the basis of permanent incapacity for self-support, this 
decision is not binding on the Board.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claims and adjudicate them de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  

In August 1991, the RO denied the Veteran's claim for 
entitlement to helpless child benefits.  The Veteran did not 
appeal the decision.  Therefore, the August 1991 RO decision 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2008).  
This means there must be new and material evidence submitted 
after the final decision in order to reopen the claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the April 1991 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence received since the April 1991 decision consists of 
new and duplicate medical evidence pertaining to J.'s 
disabilities, a copy J.'s birth certificate, an October 1977 
assessment of J. from the Division of Vocational 
Rehabilitation, transcripts from J.'s years at college, 
statements from the Veteran, and a February 2004 letter from 
Dr. C. Y., J.'s private physician.  

With the exception of the duplicate medical evidence and the 
copy of J.'s birth certificate, all of the evidence is new, 
meaning it had not been submitted to VA before.  The February 
2004 letter from Dr. C. Y. is material because he stated that 
J. has had grand mal seizures and right hemi paresis since 
birth, and is unable to work.  The Board finds that this 
evidence is material to the claim, as it shows J. has had 
grand mal seizures since birth.  The claim is reopened, based 
upon the submission of new and material evidence.  
38 U.S.C.A. § 5108.  

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self-
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

The Veteran contends that J. became permanently incapable of 
self-support before the age of 18, which, if supported by the 
evidence, would render him a child of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  The record 
includes a birth certificate showing that J. was born in 
March 1960, and he thus attained the age of 18 in March 1978.

A Veteran's married child is generally disqualified from 
receiving benefits.  Pruett v. Principi, 18 Vet. App. 171, 
171 (2002).  The Veteran has stated that J. has never been 
married.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her 
own support is prima facie evidence that he or she 
is not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when 
the child by his or her own efforts is provided 
with sufficient income for his or her reasonable 
support.

(2) A child shown by proper evidence to have been 
permanently incapable of self- support prior to the 
date of attaining the age of 18 years, may be so 
held at a later date even though there may have 
been a short intervening period or periods when his 
or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self-support otherwise established.

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may 
or may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases 
there should be considered whether the daily 
activities of the child in the home and community 
are equivalent to the activities of employment of 
any nature within the physical or mental capacity 
of the child which would provide sufficient income 
for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.

38 C.F.R. § 3.356.

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  In other words, for purposes of initially 
establishing helpless child status, J.'s condition subsequent 
to his eighteenth birthday is not for consideration.  
However, if a finding is made that J. was permanently 
incapable of self-support as of his eighteenth birthday, then 
evidence of his subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render him capable of self-support.  
Id.  If J. is shown to be capable of self-support at 
eighteen, VA is required to proceed no further.  Id.

After a full review of the record, including academic 
records, medical records, and an October 1977 Division of 
Vocational Rehabilitation assessment, the Board concludes 
that the record does not demonstrate that J. was incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of eighteen years.

The record reflects competent medical evidence that J. was 
born with right hemi paresis.  However, as stated in his 
private medical records and October 1977 Vocational 
Rehabilitation assessment, he was able to ambulate, and did 
not need reconstructive surgery on his right foot or ankle at 
the time of his assessment.  J.'s right hand lacked 
sensitivity, but prior to age eighteen, he was able to extend 
his wrist and open his hand.  He was deemed a good candidate 
for vocational training, and there is evidence that the 
Division of Vocational Rehabilitation assisted with his 
attendance at Memphis State University after turning 
eighteen.  

The Board finds that the record has not shown that J. was 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen.  
While J. suffered from grand mal seizures since birth, 
according to Dr. H. H., this has not been demonstrated to 
render him incapable of self-support, and the record shows 
that these seizures were at least partially controlled 
through Dilantin, an anti-convulsant medication.  The record 
shows that he has right hemi paresis, but that this condition 
does not prevent him from walking.  He completed high school 
and attended college, earning average grades throughout his 
educational career.  The record indicates that J. did not 
work prior to age eighteen.  Dr. H. H. stated in his letter 
that J. is unable to work, but Dr. H. H. did not state that 
J. did not work prior to turning age eighteen, and there is 
no evidence to suggest that J.'s disabilities prevented him 
from working or attending school. The record, therefore, has 
not demonstrated that J. was incapable of self-support prior 
to attaining the age of eighteen.  38 C.F.R. § 3.356.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran's statements 
regarding his son.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge; see also 38 C.F.R. § 3.159(a)(2) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact- finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds that the Veteran is 
competent to attest to his observations of his son.  Layno; 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to establish that J. was permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of eighteen years.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The probative evidence of record simply does not establish 
such incapacity at the time J. attained the age of eighteen.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As no new and material evidence has been submitted, the claim 
for service connection for type II diabetes mellitus is not 
reopened

As new and material evidence has been submitted, the claim 
for entitlement to helpless child benefits is reopened. 

The Veteran's son is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


